       Case 2:16-md-02724-CMR Document 1246 Filed 02/20/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                         MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                         16-MD-2724
 PRICING ANTITRUST LITIGATION
                                                         HON. CYNTHIA M. RUFE



                    NOTICE OF WITHDRAWAL OF APPEARANCE

       TO THE CLERK OF THE COURT:

       Please withdraw the appearance of Amanda C. Croushore in the proceeding captioned

above. Defendants Sandoz Inc. and Fougera Pharmaceuticals Inc. continue to be represented by

Arnold & Porter Kaye Scholer LLP and its counsel of record.


Dated: February 20, 2020                          Respectfully submitted,


                                                  /s/ Amanda C. Croushore
                                                  Amanda C. Croushore
                                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                                  250 W. 55th Street
                                                  New York, NY 10019
                                                  (212) 836-8000
                                                  (212) 836-8689 (fax)
                                                  amanda.croushore@arnoldporter.com

                                                  Attorneys for Defendants Sandoz Inc. and
                                                      Fougera Pharmaceuticals Inc.




                                              1
       Case 2:16-md-02724-CMR Document 1246 Filed 02/20/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 20, 2020, a true and correct copy of the foregoing

Notice of Withdrawal of Appearance was served via the Court’s electronic filing system upon all

counsel of record in the above captioned action.



                                                            /s/ Amanda C. Croushore
                                                            Amanda C. Croushore




                                                   2
